Morgan, J.
This case does not differ from the one of the City of New Orleans v. The Salamander Insurance Company, 25 An. 650.
Counsel for appellant admit that if that case stands this appeal falls. He contends, however, that it is not founded on good law.
We gave the case when it was first presented, and afterward on an application for a rehearing, our careful consideration. We have not been convinced that the conclusions we then came to were erroneous.
Judgment affirmed.
There was no session of the Supreme Court .of Louisiana at Opelou-Bas in June 1875.